crore mapa pe nearness nmi
PS ns SOIT tt

USDC SONY

UNITED STATES DISTRICT COURT

 

 

  

H
SOUTHERN DISTRICT OF NEW YORK : pocumen'r |
Xx ELECTRON ak

FRANCISCO JIMENEZ and CESAR | DOCH, i
JIMENEZ, PA a _

Plaintiffs, heme | Q a
Vv.
CITY OF NEW ROCHELLE; RICHARD ORDER
GARGAN; CARLOS JIMENEZ; STEPHEN 17 CV 8432 (VB)

CORREALE; RAYMOND BECKLEY;

ROBERT MANSFIELD; JUAN TORRES;

ALEC McKENNA; JOSEPH NIEVES; and

_ ROBERT WENZLER, All in Their Individual

Capacities and in Their Official Capacities,
Defendants. ;

x

 

As discussed at a conference held today and attended by counsel for all parties, it is
HEREBY ORDERED:

1, By March 23, 2020, defense counsel shall file a letter with the Court specifying (i)
which counts are being moved to be dismissed in full; (ii) which counts are being moved to be
dismissed in part, and specifying which defendants are being moved to be dismissed and which
defendants are not being moved to be dismissed; and (iii) which counts are not being moved to be
dismissed at all.

2. All discovery deadlines are stayed pending decision on the pending partial motion
_ to dismiss. (Docs, ##50, 54).

Dated: March 9, 2020
White Plains, NY
SO ORDERED

Vincent L. Briccetti
United States District Judge
